—In an action, inter alia, for a determination as to the rights of the parties concerning an easement (Action No. 1), and a related action, inter alia, to recover damages for fraud, prima facie tort, and intentional infliction of emotional distress (Action No. 2), the plaintiff appeals from an order of the Supreme Court, Kings County (Huttner, J.), dated February 6, 1995, *373which, inter alia, denied her motion, among other things, to vacate a judgment of the same court dated April 19, 1994, in Action No. 1, and granted the motion of the defendants in Action No. 2 to dismiss the complaint in Action No. 2 for failure to state a cause of action.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, the court’s denial of her motion, inter alia, to vacate the judgment in Action No. 1 constituted a provident exercise of the court’s discretion (see, RPAPL 1531 [2]). Moreover, the complaint in Action No. 2 was properly dismissed for failure to state a cause of action (see, Rovello v Orofino Realty Co., 40 NY2d 633).
The plaintiff’s remaining contentions lack merit. Copertino, J. P., Sullivan, Pizzuto and Krausman, JJ., concur.